A003

No.: A101L130249



 

 

 

 

 

 

 

Liquid Capital Loan Contract



 

 

 

 

 

 

 

 

 

 

 

 

Bank of Communications Co., Ltd.

No.: A101L130249

Liquid Capital Loan Contract

Important Notice

The Borrower is requested to carefully read the contents of this Contract,
especially the terms with

**. If you have any questions, please ask the Lender.



Borrower:

Hubei Minkang Pharmaceutical Co., Ltd.

Legal Representative:

Koh Sock Hua

Legal Address:

No.50, Xiba Road, Yichang City

Contact Address:

_Same as above___________________________________________________

 

 

Lender:

Communications Bank Holdings Co., Ltd. Yichang Branch

Legal Representative:

Ye Fenggao

Contact Address:

No.22, Fourth Shengli Road, Yichang City

Whereas the Borrower has applied to Lender for a liquid capital loan, In order
to specify the rights and obligations of both parties, the Borrower and the
Lender hereby enter into this Contract through amicable negotiation.

Article 1

Loan

1.1       Currency: Renminbi (RMB)

1.2       Amount: 10,000,000.00

1.3       The proceeds of the Loan under this Contract shall be used for
purchasing medical materials, and paying for the water, electricity, etc.

1.4       The term of the loan does not exceed 12 months, starting from the date
of the first release of the loan amount and ending on May 17, 2014.

Article 2        Interest Rate and Computation of Interest

2.1          The applicable interest hereunder is specified in (1)  below:

 

(1)

RMB fixed rate; the rate is determined on the day

□when this Contract becomes effective□when the loan is first release□ when the
loan is actually issued (if release in installments, the rate is then determined
separately on the day when each amount of the loan is issued)for ___________
(term) on the basis of □ the base rate □ the base rate floating upward by
____  □ the base rate floating downward by __10%__ and the rate will not be
adjusted during the term of the loan.

 

(2)

RMB floating rate; the rate is determined as follows:

 

(a)

The rate is determined on the day

□when this Contract becomes effective

□

when the loan is first release□when the loan is actually issued (if release in
installments, the rate is then determined separately on the day when each amount
of the loan is issued) for (term) on the basis of [    ] the base rate [ X ] the
base rate floating upward by  [    ] the base rate floating downward by ____.



(b)   If, during the term of the loan, People's Bank adjusts the base rate, the
interest rate hereunder will be adjusted on the Adjustment Day specified by
method below.  Starting on interest rate adjustment day of this Contract, the
Lender has the right to assess the interest rate adjusted by the corresponding
rate level on the adjustment day, with the upward/downward floating range
unchanged.

 

a)

The People's Bank's interest rate adjustment day is Adjustment Day for this
Contract;

 

b)

Starting on the day when the loan is issued (if release in installments, the
adjustment day is based on the day when each installment of the loan is
issued),  the day after each

□ month □ quarter □ every six months □ year is the Adjustment Day for this
Contract;

 

c)

_________________________________________

(c)     If the base rate after the People's Bank adjustment is floating rate or
the base rate is cancelled, the two parties will engage in separate consultation
for the adjustment of the interest rate hereunder; however, the rate after the
adjustment shall not be lower than the applicable rate at that time; if, month
after the People's Bank's adjustment day, the two parties are still unable to
reach agreement on the new adjusted rate, the Lender has the right to declare
all the loan hereunder due ahead of schedule.

(3)      Interest of (foreign currency);

2.2        Daily rate = monthly rate/30, and monthly rate = annual rate/12.

2.3        Computation of interest rate

2.3.1     Normal interest = Interest Rate Specified Herein <times> Amount of
Loan Released <times> Number of Days Used.  The number of days used is
calculated starting on the loan release date and ending on the maturity date of
the loan.

2.3.2     The penalty interest on the amount of loan that is past due or
misappropriated will be calculated on the basis of the amount of loan past due
or misappropriated and the actual number of days (starting from the day when the
amount of loan is past due or misappropriated until all the loan principal and
interests are paid off).  If the loan is made in RMB, the penalty interest rate
on the amount of loan that is past due is the rate floated upward by 50% from
the



--------------------------------------------------------------------------------



rate specified herein and the penalty interest rate on the amount of loan that
is misappropriated is the rate floated upward by 100% from the rate specified
herein; for loans with floating interest rate, if the People's Bank adjusts the
base rate after the loan is past due or misappropriated, the Lender has the
right to adjust the penalty interest rate for this Contract, and the new penalty
interest rate will apply after the People's Bank interest rate adjustment
day.  If the loan is made in a foreign currency, the penalty interest rate is
the rate floated upward by _______ from the rate specified herein.

2.4        The settlement of interest is by (2) of the following methods:

(1)         On the 20th of the last month of each quarter;

(2)         On the 20th of each month;

(3)         ______________________________________

2.5         If Borrower repays the loan or the Lender declares the loan due
ahead of schedule pursuant to the provisions herein, the level of the
corresponding interest rate will not be adjusted and the rate specified will
still apply.

2.6         Other provision on the interest rate

______________________________________________________________

______________________________________________________________

Article 3        Release and Payment of the Loan

3.1       The Borrower may withdraw the loan in installments, but the sum of all
the amounts withdrawn separately shall not exceed the amount specified in
Article 1.  The withdrawal must follow the loan release schedule below:

Date of Withdrawal

 

Amount Withdrawn

17th

day of May,  2013;

 

Ten Million (amount in Capital Letters)

___ day ___ month ___ Year;

 

_______________ (amount in Capital Letters)

___ day ___ month ___ Year;

 

_______________ (amount in Capital Letters)

___ day ___ month ___ Year;

  

_______________ (amount in Capital Letters)

**

3.2       Unless all of the following conditions are satisfied, Lender has the
right to refuse to release the Loan:



(1)

     Borrower has already completed the statutory procedures including obtaining
related permit, approval and registration from the government and other
procedures as requested by the Lender, and such permit, approval and
registration remain in full force and effect;



(2)

     The guarantee contract (if any) hereunder has come into effect and remains
in full force and effect;



(3)

     There have been no adverse changes in the financial condition of the
Borrower;



(4)

     Borrower has not violated any provisions herein;



(5)

     The loan payment method is in compliance with the provisions herein; if the
Lender is entrusted with the making of the payment, the Lender agrees to such
arrangement;





--------------------------------------------------------------------------------



(6)

     If the loan is to be withdrawn in a foreign currency, the Borrower has set
up relevant account in accordance with the requirements of the foreign currency
management and provided documents of proof showing that the loan is in
compliance with the relevant foreign currency management policies, including but
not limited to valid certificates of foreign currency use, registration and
approval documents;



(7)

     The Borrower has designated a capital return account as requested by the
Lender and executed account management agreement.



3.3 The Borrower designates the following account as loan deposit account; the
said account is not an account set up by the Borrower with the Lender
specifically for loan deposit.

Account Title: Hubei Minkang Pharmaceutical Co., Ltd.

Account No.: 4250700010180175065750

Bank holding the account: Communications Bank, Yichang Branch.

If an account is set up specifically for loan deposit, the release and the
payment of the loan must be done through that account.  Such account can only be
used for the release and external payment of the proceeds of the loan; it can
only issue "Settlement Service Application" certificate but cannot be used for
check, bank draft, and bank draft acceptance services or for other
settlement.  When the Borrower processes, in its sole discretion, loan proceeds
transfer, such transfer must be done over the counter of the bank that holds the
account.  The interest on the deposit in such account is included in the
Borrower's repayment account.

3.4Before each withdrawal, the Borrower process the relevant withdrawal
procedures at least _3_ bank business days in advance and specify the payment
method (entrusting the Lender with the payment or the Borrower itself making the
payment); only one of the payment methods can be used for each withdrawal.

3.5 Entrusting the Lender with making the payment means that the Lender,
pursuant to the payment entrustment engagement letter from the Borrower and
after the release of the loan pursuant to the provisions herein, makes the
payment from the loan proceeds through the Borrower's account directly to the
Borrower's trading partner that meets the requirement of the loan purpose
stipulated herein.

Upon satisfying one of the following conditions, the method of entrusting the
Lender with the payment can be adopted:

(1)           The amount of single payment exceeds ____________ (this amount is
the limit that the Borrower can pay if the payment is made by the Borrower)

________________________________________________________________

________________________________________________________________

If the method of entrusting the Lender with the payment is adopted, the Borrower
must submit to the Lender withdrawal application, payment engagement letter in
the format specified by the Lender, loan certificate, relevant payment
certificate and other documents requested by the Lender (including but not
limited to commercial contract, invoices and goods acceptance documents and
other trading documents), specify the amount to be withdrawn and the



--------------------------------------------------------------------------------



recipient and amount of the payment; the amount to be withdrawn must be equal to
the amount of the payment.

If the payment proposed by the Borrower does not comply with the provisions
herein or those in the relevant commercial contracts or has other defects, the
Lender has the right to refuse the payment and return the payment engagement
letter submitted by the Borrower.

When the Lender agrees to make such payment,  if the external payment cannot be
made or the payment made is returned due to the error in the information
provided by the Borrower, the Borrower must re-submit relevant certificate and
documents with the correct information within the time specified by the
Lender.  The Lender will not be responsible for any loss from unsuccessful
payment.

3.6The Borrower making the payment in its sole discretion means that, after the
Lender releases the loan proceeds into the Borrower's account pursuant to the
provisions herein, the Borrower makes the payment from the loan proceeds to the
Borrower's trading partner that meets the requirement of the loan purpose
stipulated herein.

If the method of the Borrower making the payment is adopted, the Borrower must
submit to the Lender withdrawal application, loan certificate, explanation of
the use of the proceeds and other documents requested by the Lender.  The Lender
has right to analyze through the Borrower's account within 15 days after the
issuance of loan, verify the certificate and conduct on-site investigation to
verify if the payment of the loan proceeds complies with the specified purpose
of use, and the Borrower must assist with the Lender's verification.

3.7The actual loan release date and the amount released must be based on the
records in the "Loan Certificate."

Article 4        Repayment of the Loan

4.1           The Borrower must repay the loan at the maturity date specified in
1.4 herein and according to the following schedule; if the maturity date in the
"Loan Certificate" is inconsistent with that specified herein, the record in the
"Loan Certificate" shall prevail:

Date of Repayment

 

Amount Withdrawn

17th

day of May,  2014;

 

Ten Million (amount in Capital Letters)

___ day ___ month ___ Year;

 

_______________ (amount in Capital Letters)

___ day ___ month ___ Year;

 

_______________ (amount in Capital Letters)

___ day ___ month ___ Year;

  

_______________ (amount in Capital Letters)



--------------------------------------------------------------------------------



4.2         The Borrower shall not repay the Loan prior to the scheduled date
without obtaining written consent from the Lender.

4.3         The Borrower designates:

(1)           Loan repayment account:

Account Title: Hubei Minkang Pharmaceutical Co., Ltd.

Account No.: 4250700010180175065750

Bank holding the account: Communications Bank, Yichang Branch.

(2)           Capital return account:

Account Title: Hubei Minkang Pharmaceutical Co., Ltd.

Account No.: 4250700010180175065750

Bank holding the account: Communications Bank, Yichang Branch.



**

Article 5        Representations and Warranties of the Borrower



5.1         The Borrower is a duly incorporated and an existing entity, has the
required power and capacity to fulfill the obligations hereunder in its own name
and will assume civil liabilities.

5.2         The execution and performance of this Contract is the true intention
of the Borrower, and the Borrower has all necessary consents, approvals and
authorizations, and there are no existing legal defects.

5.3         The Borrower's production operation is legal and in compliance, and
the Borrower has the ability to continue its operation, the legal source of
funds for repayment and the Borrower has not material unfavorable credit
record.  The Borrower's senior management officers have no unfavorable records

5.4         All the documents, reports, data and information provided by the
Borrower to the Lender during the execution and performance of this Contract are
true, accurate, complete and valid; the Borrower has not withheld any
information which may affect the evaluation of its financial status and
repayment ability and there has been no adverse change in the Borrower's
financial situation since the date of the most recent financial report.

5.5         At the time of executing this Contract, the Borrower is not a
shareholder of the guarantor or its actual control person within the meaning of
the "Corporate Law," nor does the Borrower have any plan to become a shareholder
or the actual control person of the guarantor.



--------------------------------------------------------------------------------



Article 6       Rights and Obligations of the Lender

6.1         The Lender has the right to receive repayment of the principal,
interest (including compound interest, and penalty interest for past-due and
misappropriated loan) and the relevant fees payable by the Borrower from the
Borrower in accordance with provisions herein. The Lender has the right, on the
basis of the Borrower's capital return, to decide in its sole discretion to
declare the loan due ahead of the schedule and exercise any other rights under
the relevant laws and regulations or stipulated herein.

6.2         During the course of performing this Contract, the Lender will only
conduct customary verification on the documents provided by the Borrower.  If
the untruthfulness, inaccuracy or incompleteness of such documents provided by
the Borrower cause the Lender to be unable to complete the entrustment payment
on time or cause the Borrower to make any payment in violation of the provisions
herein, the Lender shall bear no responsibility.

6.3         If the release of the loan or payment is unsuccessful because the
loan release account designated by the Borrower or the account of the payment
recipient is frozen or for any other reason, the Lender shall bear no
responsibility.



--------------------------------------------------------------------------------



Article 7        Obligations of the Borrower

7.1         The Borrower must repay the Loan hereunder and pay the interest
hereunder in accordance with the date, amount and currency set forth herein.

If the capital return account designated by the Borrower is used for receiving
sales receivable or the proposed repayment of the loan and the sales receivable
is settled in non-cash method, the Borrower must ensure that the amount received
is transferred to the capital return account promptly.  The Borrower must
provide information on the inflow/outflow of the funds in the capital return
account as requested by the Lender.

7.2         Borrower must use the proceeds of the loan hereunder for the purpose
stipulated herein.  The Borrower cannot appropriate the loan hereunder for any
other use, and cannot use the loan for fixed asset investment, equity investment
or in any production or operation area or for any purpose prohibited by the
State.

Borrower shall use the loan fund for the specified purposes, and shall not avoid
the entrustment payment of the Lender by means of decentralization; where the
Borrower making the payment in its sole discretion, the payment of loan proceeds
should be in accordance with the specification of the Contract.

**

7.3         The Borrower must be responsible for the fees and expenses under
this Contract, including but not limited to for notary service fees, appraisal
fees, assessment fees and registration fees.



The Borrower must be responsible for the settlement fees incurred from the
payments of loan proceeds (including both those made by the Lender under the
entrustment method and those by the Borrower) and pay the corresponding fees on
time and in full according to the charge item, fee rate and schedule specified
by the Lender.

If the loan account is set up specifically for the release of the loan, when
making payment of the loan proceeds, if the receiving account is not set up with
Communications Bank, the payment of the loan proceeds can be made through the
payment system of the People

's Bank or through the interchange system in the same city.



If the loan account is not set up specifically for the release of the loan, when
making payment of the loan proceeds (including both those made by the Lender
under the entrustment method and those by the Borrower), if the receiving
account is set up with a bank in other locations, all payments of the loan
proceeds must be made through the payment system of the People

's Bank.



**

7.4         The Borrower must adhere to the Lender's business system and
operation practices related to providing loan services, including but not
limited to assisting the Lender with loan payment management, supervision over
and review of the use of the loan and the Borrower's operation and providing
promptly all the financial reports, records and documents on the use of the
loan, information about the related parties and related party transactions and
other documents and information requested by the Lender, and ensure that the
documents, material and information provided are true, complete and accurate.





--------------------------------------------------------------------------------



**

7.5         If any one of the following events occurs, the Borrower must notify
the Lender at least thirty (30) days in advance and must not take any of the
following actions before the principal and interest hereunder are repaid
completely or a repayment schedule and guarantee approved by the Lender are
provided:



(1)           Selling, donating, leasing, lending, assigning, mortgaging,
pledging or disposing of all or substantial part of its assets;

(2)           Any substantial change, or likely substantial change, in operation
or equity structure, including but not limited to subcontracting, lease, joint
operation, company restructuring, joint-stock, sale of businesses, merger
(acquisition), joint capital (partnership), spin-off, incorporation of
subsidiary, equity transfer, ownership transfer and reduction of registered
capital.

(3)           External investment exceeding RMB ________ or increase of debt
financing exceeding RMB ________.

**

7.6         The Borrower must notify the Lender in writing within seven (7) days
upon the occurrence, or likely occurrence, of any of the following events:



(1)           The Borrower

's or any of its affiliates amends its Articles of Association, changes its
name, legal representative, domicile, address and the scope of its business and
other AIC registration events, and makes any decision that will have major
impact on the Borrower's financial and personnel situation;



(2)           The Borrower, any of its affiliates or its guarantor intends, or
is likely, to file for bankruptcy.

(3)           The Borrower is involved in any major litigation or arbitration or
administrative sanctions, or any lien or encumbrance is imposed on its assets or
its collaterals hereunder, or the sound condition of its assets or its
collaterals hereunder is, or is likely to be, impacted or their value is, or is
likely to be, reduced;

(4)           The Borrower or any of its affiliates provides guarantee to any
other third party, which will have material adverse effect on its economic or
financial situation and its ability to perform its obligations hereunder;

(5)           The Borrower or any of its affiliates enters into a contract which
will have a material adverse effect on its operation and financial situation;

(6)           The Borrower or any of its affiliates or its guarantor ceases its
operation, goes out of business, is dissolved, is shut-down for rectification,
is cancelled or has its business license revoked;

(7)           The Borrower

's or any of its affiliates' major individual investor, or the Borrower's or any
of its affiliates' legal representative (responsible person), director or major
management officer, has disappeared, is in violation of the law and statutes or
of the rules of the applicable exchanges or has abnormal changes;



(8)           The Borrower or any of its affiliates faces severe hardship in its
operation, experiences deterioration of its financial situation or any other
event which will have an adverse effect on the financial situation of the
Borrower or any of its affiliates or its ability to repay the Loan;

(9)           The completion of related party transaction and the amount of such
transaction reaches or exceeds 10% of its recently audited net assets;

(10)         The Borrower becomes, or is likely to become, a shareholder of its
guarantor or its

"actual control person" within the meaning of the "Corporate Law" before the
repayment in full of all the debts hereunder.





--------------------------------------------------------------------------------



(11)         The Borrower or any of its affiliates is involved in a liable
accident because of its violation of the law and statutes, regulatory
provisions, state policies or industry standards or is exposed by the media;

(12)         The relationship of having control or being controlled between the
Borrower and its affiliates experiences changes;

(13)         Other events occur, which will have material adverse effect on the
ability of the Borrower or any of its affiliates to repay debts.

**

7.7         Upon the occurrence of any change to the guarantee hereunder that is
adverse to the Lender's claims, the Borrower must promptly provide other
guarantee approved by the Lender as requested.



The

"change" referenced in this provision includes but is not limited to: the
guarantor's merger, spin-off, ceasing operation, going out of business,
dissolution, shut-down for rectification, being cancelled, having its business
license revoked, filing for or being forced into bankruptcy; material change in
the guarantor's operation or financial situation; the guarantor's involvement in
major litigation or arbitration or administrative sanctions, or imposition of a
lien or other enforcement measures on its major assets; the decrease, or likely
decrease, of the value of its collateral or the imposition of a lien or other
enforcement measures thereupon; impact, or likely impact, on the sound condition
of its collaterals; the guarantor or its legal representative (responsible
person) or major management officer's violation of the law and statutes or the
rules of the applicable exchanges; if the guarantor is an individual, the
guarantor's disappearance or death (being declared dead); the guarantor's act of
breach as defined in the guarantee contract; disputes between the guarantor and
the Borrower; demand by the guarantor to dissolve the guarantee contract; the
guarantee contract not coming into effect or becoming invalid or being
cancelled; security interest not being established or invalid; or other events
that will affect the security of the Lender's claims.



7.8         The Borrower promises that, before the full repayment of all loan
principal and interest hereunder and the related fees, the Borrower

's financial indicators must always meet the following criteria:



(1)       ___________________________________________________

(2)       ___________________________________________________

(3)       ___________________________________________________



Article 8        Other Matters



 

 

 

Article 9        Advance Maturity of the Loan

9.1       The occurrence of any of the following will be considered an "advance
maturity event" for this Contract:

(1)       The Borrower's representations and warranties in Section 5 are not
true;

(2)       The Borrower is in breach of this Contract;

(3)       Any of the events listed in Section 7.6 has occurred and the Lender
believes that such event will have a material adverse effect on its claims;



--------------------------------------------------------------------------------



(4)       The Lender believes, based on the Borrower's situation of capital
return, that the Borrower should repay the loan principal and interest ahead of
schedule;

(5)       The changes of the regulatory policies cause the release of the loan
by the Lender pursuant to the provisions hereunder to be non-compliant;

(6)       The Borrower has committed an act of breach during the performance of
other contracts with the Lender or with a third party or the debts thereunder is
likely to be, or have already been, declared due in advance.

9.2           Upon the occurrence of any of the "advance maturity events," the
Lender has the right to take one or more or all of the following measures:

(1)       Suspend the release of the loan that has not been used by the
Borrower;

(2)       Suspend the payment of the loan that has already been released but has
not been used;

(3)       Demand the Borrower to negotiate supplemental conditions on release
and payment of the loan with the Lender within a specific time;

(4)       Demand the Borrower to change payment method according to the Lender's
requirements;

(5)       Unilaterally declare all the loan principals released under this
Contract due in advance and demand the Borrower to repay all the loan principal
and settle the interest.



**

Article 10      Breach of Contract



10.1         In the event that the Borrower fails to repay the principal or
interest in full in a timely fashion or to use the proceeds of the Loan for the
purpose specified herein, the Lender has the right to assess interest at overdue
penalty rate and misappropriation penalty rate and to assess compound rate on
the interest due but yet unpaid.

10.2         In the event that the Borrower fails to repay the principal or
interest in full in a timely fashion, the Borrower shall be responsible for the
Lender's fees and expenses in exercising its creditor's rights, including
litigation cost (arbitration fee), costs of preservation of asset, public
announcement fees, enforcement fee, legal fees, travel and other expenses.

10.3         In the event that the Borrower evades the Lender's supervision,
fails to repay the principal or the interest of the Loan or avoids the repayment
intentionally, Lender has the right to report such acts to the relevant
government authority and make public announcements in the news media.



Article 11     Deduction Provision

11.1         If there is any loan principal, interest, penalty interest,
compound interest or other fees due and payable, the Borrower authorizes the
Lender to deduct the corresponding amount from funds in any of the Borrower's
accounts set up with Communications Bank.

11.2         After such deduction, the Lender must notify the Borrower of the
account being deducted, the loan contract number, "Loan Certificate" serial
number, amount deducted and the balance of the debt obligations.

11.3         If the amount deducted is insufficient to pay off all of the
Borrower's debt, such amount must first be used to offset the fees due and
payable.  If the principal and interest are past due for less than ninety (90)
days, the balance of the deducted amount after offsetting the fees must be first
used to repay the past due interest, penalty interest and compound interest



--------------------------------------------------------------------------------



and then be used to repay the past due principal; if the principal and interest
are past due payment for more than ninety (90) days, the balance of the deducted
amount after offsetting the fees must be first used to repay the past due
principal and then be used to repay the past due interest, penalty interest or
compound interest.

11.4         If the currency of the deducted amount is different from the
currency used to repay the loan, the deducted amount will be converted at the
foreign exchange rate published by Communication Bank on the date of deduction
and then be used to repay the debt.



Article 12     Notifications

12.1        The information on contact methods (including communication address,
contact telephone number and fax number) provided by the Borrower herein is true
and effective.  If there is any change, the Borrower must immediately
mail/deliver the updated information in writing to the communication address
provided by the Lender herein.  Such updated information will only become
effective after it is actually received and the contact methods are updated by
the Lender.

12.2       Unless expressly specified otherwise herein, the Lender has the right
to use any of the following means for sending notification to the Borrower.  The
Lender has the right to choose the notification method it deems appropriate and
shall not be responsible under any circumstance for any error, miss or delay of
the postal mail, fax, telephone or any other communication system.  If the
Lender chooses several notification methods, the notification will be considered
served on the basis of the faster method.

(1)       Public announcement: the notification will be considered served on the
day when the Lender publish such announcement on its website, online banking
site, telephone banking system or business website;

(2)       Courier delivery: the notification will be considered served on the
day when the Borrower signs the delivery receipt;

(3)       Postal mail (including special express mail, ordinary mail and
registered mail): the notification will be considered served 3 days (if, in the
same city)/5 days (if, in different regions) such mail is sent to the Borrower's
most recent mailing address that the Lender knows (even though such mail may be
returned);

(4)       Notification by fax or by other electronic method will be considered
served when it is sent to the most recent fax number or e-mail address that the
Lender knows.



Article 13       Disclosure of Information and Confidentiality

13.1       The Lender must have the responsibility to keep confidential the
Borrower's commercial secrets and other information and documents which carry
written legends requiring confidentiality; however the following circumstances
are excluded:

(1)         Disclosure as required by the applicable law and statutes or by the
public offering rules;

(2)         Disclosure as required by judicial or government authorities;

(3)         Disclosure made to the Lender's outside business experts;

(4)         Disclosure made with the Borrower's consent or authorization.

13.2       The Borrower agrees that, under the following circumstances,
Communications Bank may use or disclose all the information about the Borrower,
including but not limited to the



--------------------------------------------------------------------------------



Borrower's basis information, credit transaction information and other relevant
information and documents and is willing to all the consequences resulting from
such use or disclosure:

(1)        Disclose to and allow the use of such information and documents by
business out-source organization, third party service provider, other financial
institution and other agencies or individuals deemed necessary by the Lender for
the following purposes: (a) to develop lending business or in connection with
lending business, such as promoting Communications Bank's lending service,
collecting the Borrower's delinquent debt and transferring creditor's claims;
(b) to provide, or is likely to provide, new products or services or further
services to the Borrower; and (c) to maintain, manage and improve customer
relations;

(2)        Provide such information and documents to China Credit Information
Center or other credit information agency or credit information data bank
established with the approval of the People's Bank of China;

(3)        Use, or allow the use by a third party, such information and
documents on a confidential basis for the purposes of business operation,
management, statistics and risk control.



Article 14      Governing Law and Dispute Resolution

This Contract is governed by the law of the People's Republic of China.  Any
dispute arising from this Contract should be submitted to the court of
jurisdiction at the location of the Lender.  During the course of resolving the
dispute, both parties must continue to perform other provisions not involved in
the dispute.



Article 15      Other Provisions

**

15.1         The Borrower agrees that the Lender will inquire about and keep the
Borrower's credit information in connection with the Borrower's loan application
and loan management.



**

15.2         If, due to Force Majeure or the malfunction in the communication,
internet or the Lender's internal system, the Lender fails to release the loan
proceeds or processing payment on time, the Lender shall bear no responsibility
but must notify the Borrower promptly.



15.3         The format of the

"Withdrawal Application," and the "Withdrawal Application," "Entrustment Payment
Engagement Letter" and "Loan Certificate" executed by the two parties hereto,
and all other relevant documents and material acknowledged by the two parties,
are all inseparable components of this Contract.



15.4         The

"affiliate," "related party transaction" and "major individual investor"
referenced herein have the same definition as the same terms used in "Enterprise
Accounting Principles No. 36 - Related Party Disclosure" (FC[2006]3) and in the
subsequent amendment thereto promulgated by the Ministry of Finance.



15.5         This Contract becomes effective after it is signed by the
respective legal representative (responsible person) or authorized agent and/or
imprinted with the seals of both the Borrower and the Lender.

15.6         This Contract is executed in five counterparts, with one to each
party hereto and one to the guarantor(s) (if applicable).



Attachment:

"Withdrawal Application" Format



No text below



--------------------------------------------------------------------------------



  The Borrower has read carefully all the provisions above, and the Lender has
provided corresponding explanation at the Borrower

's request.  The Borrower has no objection to the contents herein.



The Borrower (seal/signature)

Hubei Minkang Pharmaceutical Co., Ltd.

Legal Representative (Responsible Person)

Koh Sock Hua

(seal)



May 2, 2013



The Lender (business seal)

Communications Bank Holdings Co., Ltd. Yichang Branch

Responsible Person (Authorized Agent)

Ye Fenggao (seal)

May 2, 2013

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Attachment:

No.: TKA101L130249

Withdrawal Application Form



Bank of Communications Co., Ltd. Branch (hereafter referred to as the

"Bank"):



According to the agreements provided in the

" Contract" (with contract number of , and hereafter referred to as "the
Contract"), we hereby apply the withdrawal of credit granting under the
Contract, which is detailed as below:



1. Currency: RMB; Amount (uppercase): TEN MILLION YUAN ONLY

2. Payment method:

□Consignment. See the

"Consignment Order" with number of WTA101L130249



□Self-Payment, for the purpose of purchasing medical materials, paying for the
water and electricity fees.

This Application is supplementary to the

"
Contract
"
. Unless otherwise specified in this Application, the rights, obligations and
relevant matters of both parties shall still be performed in accordance with the
"
Contract
"
.



We guarantee the continuous effectiveness of representations and warranties
under the Contract; the payment amount shall be below the limit of self-payment
once the self payment is adopted. We have no

"
acceleration event of maturity
"
as specified by the Contract as of the application date.



Borrower/Applicant (seal): Hubei Minkang Pharmaceutical Co., Ltd.

Legal Representative (Responsible Person) or Authorized Representative
(signature & seal): /s/ Koh Sock Hua

Date of application: May 17, 2013

Loan is allowed to be extended three (3) banking days since signing of this
Application based on the above conditions.

Bank (unit seal): Communications Bank Holdings Co., Ltd. Yichang Branch



Responsible Person or Authorized Representative (signature & seal): /s/ Ye
Fenggao

Date of signature: May 17, 2013

Note: This Application is in two originals, one copy for the Borrower/Applicant
and the bank.